Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department in November, 1936. A Referee has found that two charges of professional misconduct lodged against respondent have been sustained. The evidence as to the first charge demonstrated that respondent neglected to prosecute a personal injury action. In the second charge, it was alleged that respondent failed to respond to inquiries from the Committee on Grievances. The report of the Referee is confirmed. The respondent has been admitted to practice for over 35 years, and this appears to be the only charge ever brought against him. Nevertheless, respondent’s inexcusable neglect of his client’s cause constitutes misconduct which cannot be condoned. We do not find it necessary to consider the charge of failure to co-operate.
Respondent should be suspended for a period of one year.
The court expresses its appreciation to Richard A. Nachman, Esq. for his services as assigned counsel for respondent.
Kupferman, J. P., Murphy, McNally, Steuer and Tilzer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for one year effective May 1, 1972.